                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


KENNETH H. DUEHRING,
                                                        Case No. 20-10070
         Plaintiff,
                                                        Honorable Nancy G. Edmunds
v.

COMMISSIONER OF SOCIAL SECURITY,

         Defendant.
                                           /


ORDER ACCEPTING AND ADOPTING THE MAGISTRATE JUDGE’S JANUARY 22,
 2020 REPORT AND RECOMMENDATION [10] RECOMMENDING SUA SPONTE
                          DISMISSAL

     This matter is before the Court on the Magistrate Judge’s January 22, 2020 report and

recommendation. (Docket no. 10.) The Magistrate Judge recommended that the Court

dismiss Plaintiff's complaint as frivolous under 28 U.S.C. 1915(e)(2) because it is

duplicative of an earlier-filed complaint by Plaintiff in another action. Further, neither party

has filed objections. “[T]he failure to object to the magistrate judge’s report[] releases the

Court from its duty to independently review the matter.” Hall v. Rawal, 09-10933, 2012 WL

3639070, at *1 (E.D. Mich. Aug. 24, 2012) (citing Thomas v. Arn, 474 U.S. 140 (1985)).

The Court agrees with the Magistrate Judge’s recommendation.

     Being fully advised in the premises, having read the pleadings, and for the reasons

set forth above, the Court ACCEPTS and ADOPTS the Magistrate Judge’s report and

recommendation (dkt. 10), and DISMISSES Plaintiff's complaint in this case.

     So ordered.
                                    s/Nancy G. Edmunds
                                    Nancy G. Edmunds
                                 United States District Judge

Dated: February 12, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of record
on February 12, 2020, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           2
